Concurring Opinion by
Judge Kramer:
While I concur in the result and the reasoning of the majority opinion, I feel compelled to register my concern with the following caveat.
Throughout this entire record, including the briefs of counsel, and argument before this Court, counsel for the parties have vigorously presented only two sides in this controversy, i.e., the teachers and the school district.
From my point of view, there is a third indispensable side to this case, which has been ignored. That is the side of the school children. In this Commonwealth, they have a constitutional right, as expressed in our Pennsylvania Constitution of 1968 at Article III, Section 14, to have a “thorough and efficient public education” provided for them.
*220All of the parties to this case and the majority opinion blithely speak of using “summer vacations” or holidays as a means of mailing up teachers’ strike days to preserve state education subsidy funds. Not one word of concern is expressed for those school students who work on holidays and vacation days to stay in school. Not one word is utilized to protect high school seniors who must attend college summer school to gain admittance to college in the fall. Not one word is devoted to what happens if a high school senior’s grades are not ready for timely submission to college for the fall admission. Not one word is said because the school children are not represented. They are the pawns in an adult game of economics. If the teachers and the school district agree to use all legal holidays, all weekends and all vacation time to make up for the lost days of a strike, does that mean the students will have no rest? Do they have any rights?
I believe the time has come to recognize their problems and rights. The students should be, in reality, the third party beneficiaries of all such negotiations and contracts. In view of the fact that almost all of the students involved in this case are under age of 18, and not represented by counsel, someone should look out for their rights. If the Attorney General, the Secretary of Education, and the Legislature do not provide for protection of those rights, then the courts should provide that protection.
Judge Crumlish, Jr. joins in this concurring opinion.